Citation Nr: 1138702	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  05-32 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to January 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Newark, New Jersey RO.  In September 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In November 2007 and in December 2008, the case was remanded for additional development.  In August 2009 and in October 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of service connection for a low back disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

Under 38 C.F.R. § 19.37, evidence received by the agency of original jurisdiction (AOJ) prior to transfer of records to the Board after an appeal has been initiated (including evidence after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, while additional evidence received after the records have been transferred to the Board for appellate consideration will be forwarded to the Board if it has bearing on the appellate issues.  The Board will then determine, in accordance with 38 C.F.R. § 20.1304(c), what action is required with respect to the additional evidence.

A review of the claims file shows that additional statements were received from the Veteran's former spouse, himself, and his brother in January 2009, July 2009, and in July 2009, respectively.  The January 2009 statement from the Veteran's former spouse was received prior to the AOJ's re-adjudication and issuance of the June 2009 supplemental statement of the case (SSOC).  As it was not identified or discussed therein, due process requires that this evidence be returned to the AOJ for their review and disposition.  38 C.F.R. § 19.37

As for the Veteran's and his brother's July 2009 statements, it is not clear from the record whether such statements were received prior to or subsequent to the transfer of the Veteran's records to the Board.  Nonetheless, the Board finds that such statements are pertinent to the Veteran's claim, have not been considered by the Board, and the Veteran has not waived initial AOJ consideration of this evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally regarding the left knee claim, in the Board's December 2008 remand, it was noted that the Veteran had indicated that in the fall of 1990 (fairly proximate to his separation from service), he had received treatment for his left knee from a Dr. G.  See November 2004 statement.  As the earliest treatment records associated with the claims file were dated in 2002, and earlier treatment records would likely contain pertinent information, the Board requested that the RO obtain complete clinical records of all treatment the Veteran had received for his left knee disability from Dr. G. since 1990.  The Veteran was advised that his cooperation would be necessary (i.e., that he would have to provide the necessary releases), and that under 38 C.F.R. § 3.158(a), if evidence requested in conjunction with a claim was not submitted within a year of request, the claim would be considered abandoned.

Pursuant to the Board's remand instructions, in a January 2009 letter, the RO/AMC advised the Veteran that additional evidence was needed from him, and specifically requested he complete a VA Form 21-4142, Authorization and Consent to Release Information, for treatment received from Dr. G.  He was further advised of the provisions of 38 C.F.R. § 3.158(a).  The Veteran did not respond, and a June 2009 SSOC readjudicated the claim.  The Board notes, however, that the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") clearly indicates that disposition under that regulation is mandatory, not discretionary.  In case the RO/AMC is unaware, in past instances where the Board has applied the provisions of 38 C.F.R. § 3.158(a) to cases with similar facts and circumstances as here, and the case was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), the Court has routinely held (by endorsing Joint Motions by the parties) that the Board's application of 38 C.F.R. § 3.158(a) constitutes a due process violation because the Veteran's claim was being decided essentially on a basis that had not been "considered" by the originating agency.  

Accordingly, the case is REMANDED for the following:

The RO should review the claims file (to specifically include an initial review of the evidence identified above), undertake any further development that may be indicated by the additional evidence received, and re-adjudicate the matters on appeal.

Regarding the claim of service connection for a low back disability, if it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

Regarding the claim of service connection for a left knee disability, unless the Veteran provides the information/releases sought in the December 2008 remand, this claim must be adjudicated under 38 C.F.R. § 3.158(a).  In either instance, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

